IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                    Assigned on Briefs June 2, 2015, at Jackson

         STATE OF TENNESSEE v. KENNETH RYAN MALLADY

              Appeal from the Circuit Court for Hickman County
       No. 04-5035C        Timothy L. Easter and Robbie T. Beal, Judges


                No. M2014-01664-CCA-R3-CD – Filed July 29, 2015


In this procedurally complex case, in 2006, a trial court found the Defendant, Kenneth
Ryan Mallady, not guilty by reason of insanity for the offenses of first degree
premeditated murder, attempted first degree premeditated murder, and aggravated assault.
The judge ordered that the Defendant be transported to Middle Tennessee Mental Health
Institute (“MTMHI”). The Defendant was subsequently discharged from MTMHI
with the requirement that he participate in mandatory outpatient treatment. In 2012, the
trial court found that the Defendant had not complied with his mandatory treatment plan,
appointed him counsel, and ordered him temporarily recommitted to MTMHI. In 2014,
the trial court held a hearing and ordered that he be permanently recommitted to MTMHI.
The Defendant appeals his permanent recommitment, contending that the trial court
applied the incorrect legal standard when making its findings. After a thorough review
of the record and relevant authorities, we conclude that the record supports the trial
court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which D. KELLY
THOMAS, JR., J., joined. ROBERT L. HOLLOWAY, JR., J., not participating.

William G. Brown, Nashville, Tennessee, for the appellant, Kenneth Ryan Mallady.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; Kim R. Helper, District Attorney General; and Michael J. Fahey, II, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                      OPINION
                                       I. Facts

       This case arises from the Defendant killing his mother and seriously injuring his
stepfather in September 2003. The judgments of conviction, entered November 30,
2006, show that after a bench trial the trial court found the Defendant not guilty by reason
of insanity of premeditated first degree murder, attempted premeditated murder, and
aggravated assault. The trial court ordered that he be transported to MTMHI for
involuntary commitment.

       In April 2010, the chief executive officer at MTMHI notified the trial court of her
intent to furlough the Defendant and discharge him under a mandatory outpatient
treatment (“MOT”) program, pursuant to Tennessee Code Annotated section 33-6-708(1)
(2007). See State v. Kenneth Ryan Mallady, No. M2010-02142-CCA-R3-CD, 2012 WL
76901, at *1 (Tenn. Crim. App., at Nashville, Jan. 10, 2012), no Tenn. R. App. P. 11
application filed. The Defendant’s furlough and outpatient treatment began on April 29,
2010. Id. The State filed a motion requesting the trial court review the Defendant’s
release to outpatient treatment. Id. After a hearing on the motion, the trial court
reversed the decision to discharge the Defendant to MOT. Id. at *3. The trial court
found that, while the Defendant had progressed over his four years at MTMHI, he still
posed a “substantial likelihood of serious harm.” The trial court stated:

              This was . . . an egregious act, and I think the Court would really be
       shirking its responsibilities if I didn’t at least pay some heed . . . to why
       we’re here to begin with . . . . I also think we have to pay some heed to
       the fact that it ha[s]n’t even been four years . . . . [F]our years is not a
       significant amount of time in which to recover from an illness that would
       cause someone to act the way he did on an occasion . . . when he killed one
       person and attempted to kill another.

Id. at *4. The trial court then expressed concern over potential problems with the
Defendant’s medication. Id. at *5. It acknowledged that the medication had worked
well for several years and that “there is structure [in the outpatient program] to make sure
he continues to take medication.” Id. The trial court, however, did not believe that the
medication had proven to be a long-term remedy for the Defendant’s mental health
problems and expressed concern over the administration of proper doses. Id. The trial
court also stated that “there’s nothing that would prohibit [the Defendant] at this point
from simply just becoming tired of the structure . . . [and] the rules” and leaving. Id.
The trial court concluded, “I am not able to say right now today based upon this very
limited period of time, this almost four years . . ., that I think the placement
recommended by your doctors are [sic] appropriate.” Id. The Defendant appealed the
trial court’s judgment to this Court.

       On appeal, this Court reversed the trial court’s judgment and remanded the case
for entry of an order, pursuant to Tennessee Code Annotated section 33-6-708(c)(4),
discharging the Defendant from involuntary commitment under the terms of the MOT
program recommended by the MTMHI chief officer. Id. at *8. We recognized the
                                             2
trial court’s concern for public safety in its hesitation to discharge the Defendant to
outpatient treatment, but we held that the statutory scheme reflected the considered
judgment of the state legislature regarding the proper balance between the need to protect
the public from the person while at the same time protecting the person from unjustified
detention. Id. (citing State v. Janice Floyd, No. W2000-02236-CCA-R3-CD, 2001 WL
846046, at *5 (Tenn. Crim. App., at Jackson, July 20, 2001), no Tenn. R. App. P. 11
application filed.

       On August 9, 2012, the State filed a petition for an emergency order directing the
Defendant’s temporary recommitment to MTMHI. The State alleged that the Defendant
was not in compliance with the terms and conditions of his MOT. It further stated that
the MTMHI forensic director had stated that the Defendant’s whereabouts were
unknown. The State said that it had information that proved that the Defendant had
been released from the Metropolitan Nashville jail on July 27, 2012, and that he did not
return to “Safe Entry, Ann’s Care Home,” where his treatment required that he reside, or
to MTMHI.

      To its petition, the State attached the affidavit of Joyce N. Harris, who was the
Defendant’s treating mental health professional. She stated:

             On 7/27/12 Mr. Kelvin Talley, group home supervisor, reported that
      [the Defendant] left his group home on 7/26/2012 without permission.
      Mr. Tally reported calling police to report [the Defendant] missing and he
      was advised that [the Defendant] was in police custody for attempting to
      shoplift beer at a convenience store and that he was currently in the hospital
      due to injuries sustained in a struggle with the store clerk.

      Also attached to the petition was Ms. Harris’s letter to the Assistant District
Attorney in charge of prosecuting this case. In it she explained:

              I have enclosed an affidavit regarding [Mandatory Outpatient
      Treatment (“MOT”)] noncompliance for [the Defendant]. As you know,
      [the Defendant] was discharged from MTMHI on March 15, 2012 to Safe
      Entry for MOT supervision. Prior to discharge, he participated in day
      treatment at Safe Entry for two years and lived in the 24 hour supervised
      group home of Mr. Kelvin Talley. Since his discharge date, [the
      Defendant] has continued to live in the Talley home, participate in day
      treatment and receive psychiatric services. He has been consistent,
      compliant and stable until a very recent change as indicated by the report
      that follows that was received from Mr. Kelvin Talley on this date.

             I was contacted by Mr. Talley on this date and informed that on
                                            3
      Thursday, July 26, 2012, he was notified by a group home supervisor that
      after dinner at the group home, [the Defendant] was not in a designated
      “smoke area” for all group home residents as appropriate. Mr. Talley
      stated that, after searching the neighborhood, he contacted police on that
      same day to report [the Defendant] missing. Mr. Talley reported being
      told by the police that [the Defendant] was in the hospital and in police
      custody after attempting to shoplift beer at a local convenience store.
      Reportedly, the hospitalization was due to minor injuries [the Defendant]
      sustained in an altercation with the convenience store clerk. As of this
      date, reportedly, [the Defendant] is in the hospital but will be transferred to
      jail upon release from the hospital due to warrants related to the July 26,
      2012, reported incident.

      On August 8, 2012, the trial court granted the State’s petition, and it ordered that
the Defendant be temporarily recommitted to MTMHI. It found:

             This matter is based on the Petition of the State of Tennessee and the
      attached affidavit of Joyce Harris of Safe Entry pursuant to Tenn. Code
      Ann. Section 33-6-609. In that regard, the Court finds as follows:

             [The Defendant] is required to participate in mandatory outpatient
      treatment under Tenn. Code Ann. Section 33-6-602;

             [The Defendant] is, without good cause, out of compliance with the
      treatment plan;

             Given that the present whereabouts of [the Defendant] is unknown,
      the Court has reason to believe that the noncompliance is not likely to be
      corrected voluntarily.

             IT IS, THEREFORE, ORDERED that:

             [The Defendant] shall immediately be arrested, and turned over to
      the custody of the Sheriff of Hickman County, Tennessee;

          The Sheriff shall immediately thereafter transport [the Defendant] to
      MTMHI;

             MTMHI shall temporarily admit [the Defendant] and give notice
      under Tenn. Code Ann. Section 33-6-611(5) of the temporary
      recommitment and that a hearing under Tenn. Code Ann. Section 33-6-610
      will be held.
                                            4
       On August 24, 2012, the State filed a petition for a hearing to determine the
Defendant’s compliance with the terms and conditions of MOT pursuant to Tennessee
Code Annotated section 33-6-610. On August 27, 2012, the trial court entered an order
in which he appointed the Defendant an attorney and ordered that a hearing date be set.

       At the July 29, 2014 hearing, the following evidence was presented: Bill Regan, a
staff psychiatrist at MTMHI, testified as an expert in the field of forensic psychiatry.
He testified that he had reviewed the Defendant’s file, spoken with a number of his
previous psychiatrists, and evaluated him personally.

       Dr. Regan testified that the Defendant’s file contained a treatment contract signed
by the Defendant for his MOT.                The contract represented the treatment
recommendations that the treatment team had made with regard to the Defendant’s MOT,
and Dr. Regan testified that the Defendant had not complied with the contract. Dr.
Regan explained that for the fourteen to sixteen months before the Defendant’s release to
MOT, doctors allowed him to go to Ann’s Care Home, where he was eventually
discharged, for short periods of time. The Defendant would then return to MTMHI, be
assessed, and, after several successful outings, it was decided that he was ready to be
discharged. Dr. Regan said that, within four months of his discharge, the Defendant
began drinking alcohol, which violated the recommendations of his contract. The
Defendant also “walked off from the group home” and “did not follow through with his
medication and appointments.” The Defendant ultimately was arrested for attempted
robbery and theft. He was released from jail on bond and “disappeared” for eleven
days. Dr. Regan said that the Defendant informed him that he walked to Marshall
County on his own. He told the doctor that he would “bum food” and “bum money”
from “people.”

      Dr. Regan testified that the Defendant was confronted by a park ranger at Henry
Horton State Park. It was alleged that the Defendant threatened to kill the park ranger.
Upon this basis, the trial court found that the Defendant was in violation of his MOT and
the Defendant was returned to the hospital.

       Dr. Regan testified that, since being readmitted to the hospital in August 2012, the
Defendant had engaged in three separate incidents of violence. The doctor said that, in
September 2012, the Defendant had “an altercation in the group therapy room, where he
ultimately threw a chair at the group leader and later made threats to kill the group
leader.” The doctor said that, in January 2013, he had a “verbal altercation with another
patient and that again led to a physical attack.” Most recently, in December 2013, the
Defendant “had another altercation which again [the Defendant] started verbally
attacking [another person] and he wound up hitting the guy in the face . . . so hard he
broke . . . his hand.”
                                            5
        Dr. Regan testified that the Defendant was “very intelligent,” “present[ed] himself
very well,” is a “participant in the work force,” and “enjoys art.” Dr. Regan said that
the problem with the Defendant was that, when the Defendant was granted “any sort of
latitude with any sort of freedom,” it led to his being “quick to . . . get angry” and to “act
out.” The doctor noted the Defendant’s failure on MOT and instigation of violent
incidents in the hospital.

        Dr. Regan said that, based on his evaluation, he prepared for the Defendant a
“Certificate of Need.” He agreed that the Defendant currently had a mental health
illness or serious emotional disturbance and that he posed a substantial likelihood of
serious harm to himself or others because of this illness or disturbance. Dr. Regan
opined that MOT was not “suitable at this time” and that the Defendant needed
“continued inpatient treatment.” In support of this, Dr. Regan noted the Defendant’s
violent episodes, even while hospitalized. He noted that the Defendant “quickly
deteriorated” while discharged to the community. He cited that the Defendant began
using alcohol, stopped taking his medication, and committed criminal offenses. The
doctor opined that there were no less drastic alternatives than hospitalization for
treatment.

       Dr. Regan identified a “Certificate of Commitment” that was created by Dr. M.S.
Jahan, who was the clinical director of MTMHI, on July 25, 2014. Dr. Regan said that
Dr. Jahan’s findings were substantially similar to the opinions that Dr. Regan had
expressed.

       The State offered certified copies of convictions entered against the Defendant on
January 10, 2013, showing that he pleaded guilty to assault and theft of property valued
under $500.

       During cross-examination, Dr. Regan testified that the Defendant’s mental illness
was “in partial remission.” The doctor noted that the Defendant was “monitored
carefully to make sure he t[ook] his medication” and was living in “a very structured
setting.” Dr. Regan said that the homes similar to the one that housed the Defendant did
not have the authority to force its residents to take their prescribed medication and that it
must be taken by the residents voluntarily. Dr. Regan testified that the Defendant had
been compliant in taking his medication for the last six months. Dr. Regan said that the
Defendant also participated in a hospital program where he had been given janitorial
duties and that he had “done well in that program.”

        Dr. Regan said that the Defendant had not acted violently while conducting his
janitorial duties or while participating in art therapy. He said, however, that the
Defendant had acted violently during his group therapy.
                                              6
        Dr. Regan acknowledged the Defendant’s allegation that his group home
supervisor had provided him with alcohol. He said, however, that the group home
supervisor denied this allegation. Dr. Regan agreed that the Defendant’s alcohol use
may have been a factor in his behavior while on MOT. Dr. Regan said that the
Defendant had expressed to him that he knew that he “blew” a big opportunity when he
failed to follow the provisions of MOT.

       Randall Ward, the Sheriff of Hickman County, testified that the District
Attorney’s Office contacted him in August 2012 seeking his help to locate the Defendant.
The Sheriff testified that he was later notified by a park ranger in Marshall County that
they had detained the Defendant. Sheriff Ward sent deputies to retrieve the Defendant
and return him to Hickman County.

       The Defendant testified that he understood the opportunity that he had missed by
using alcohol and violating his MOT. He said that he had been at MTMHI for two years
and had been utilizing the programs there in hopes of being discharged again under
MOT. He said that he was working with doctors to maybe incorporate “Antabuse,” a
drug designed to discourage alcohol consumption. He acknowledged that he was an
alcoholic in addition to his other mental health illnesses. He said that he no longer
needed the restrictive environment of the hospital because he did not have an acute
mental illness.

       The Defendant said that he took multiple medicines, including an anti-psychotic,
an anti-depressant, a pain reliever, and a sleep aid, and that he could continue to take
those medications if released to MOT. The Defendant said that he never again wanted
to be psychotic, and he expressed an understanding that if he used alcohol his
medications would not be effective. The Defendant said that he would resist alcohol
and drugs if allowed to return to MOT. The Defendant said that the manager of the
group home had given him $20 and told him to go to the liquor store and purchase her
whiskey and himself a beer.

       The Defendant explained the violent episodes while hospitalized, stating that the
hospital is a “very aggressive environment.” He said that the people housed there are
“severe[ly] mentally ill.” The Defendant said that in order to function in that
environment, he had to defend himself when the hospital technicians failed to protect
him. The Defendant said that he would like to move on with his life and have some
normalcy. He stated that he realized that sobriety was a part of that, as well as taking
his medications.

        Ms. Lynn Butler testified by proffer that she was the art teacher at MTMHI and
that the Defendant was very involved in her art classes. She said that the Defendant was
                                           7
prompt and timely and took great pride in assisting with the art classes. She did not find
the Defendant to be aggressive or violent in her class.

      Based upon this evidence, the trial court found:

      [The Court] has had occasion to have a hearing with [the Defendant]. [The
      Defendant] has always come across, at least in my Court, as being respectful
      and courteous. I agree with Dr. Regan’s analysis. He’s well spoken and he
      clearly communicates with the Court. He tells the Court and he has enough
      judgment to be able to advise the Court of what the Court wants to hear.
      That he’s . . . progressing in his treatment and that he intends to successfully
      complete the treatment.

             And again, that’s all good stuff and the Court appreciates that
      testimony. When this originally came for his release to an outpatient
      treatment program, I think ultimately the Court of Appeals . . . issued that he
      should attend the outpatient treatment program, this Court may have had
      some reservations just due to the nature of the offense that placed him in the
      program.

             I don’t believe that there is any dispute as to the fact that he was out of
      compliance with outpatient treatment program. He clearly committed some
      offenses, some criminal offenses, while on the program. And then for lack
      of a better word absconded, so to speak. At that point, which of course was
      a violation as well. Clearly he used alcohol which in and of itself is a
      violation and became noncompliant with his medicine.

              [The Defendant] states that all of this, that really the root cause of all
      of this was his issue with alcohol and that in fact, a lot of this came down
      because [the Defendant] was not able to attend his AA meetings as he had
      been used to. Once again, the Court sympathizes with that position.
      Certainly, [the Defendant] is not the only one that’s found himself in legal
      problems because of his alcohol use. There’s twenty people in this
      Courtroom today that could probably say the same thing.

             But on the same token, the problem that [the Defendant] has is that he
      is under such strict rules and the prior offense was so significant that any
      violation he has doesn’t really warrant many more second chances. And
      again, he’s acknowledged that.

            The Court believes again, it is easy to state, and I think there’s even
      agreement to it, he was out of compliance with outpatient treatment program.
                                              8
      The Court accepts Dr. Regan’s testimony here today and the Certificate of
      Need that was presented as an Exhibit that in fact they are wary that he would
      not be able to put himself in compliance without the hospitalization that he’s
      been participating in. The doctors have stated clearly and this certificate
      may further, that they don’t believe that he is capable at this point, with all
      due respect to [the Defendant], of voluntarily correcting his behavior to the
      point of being able to adhere to the rules of the outpatient treatment program.

              It is clear that [the Defendant] continues to suffer from his mental
      illness, although the Court accepts his testimony as well [as] the doctor’s
      testimony, but his testimony primarily, that he is conscious of his mental
      illness; that he wants to correct it; and that he is taking steps to correct it.
      The problem is though, is that the mental illness still appears to be substantial
      enough that would -- that would cause him to pose a substantial risk of harm
      to both himself and to others.

             Based upon this, the Court believes that the Certificate of Need is
      appropriate, that its recommendations that he continue in the care of MTMHI
      is appropriate and obviously continue in the inpatient program involuntarily.

             The Court does believe that there are no less restrictive alternatives
      available. Quite frankly, that’s what the outpatient treatment program was
      and that didn’t go well. So, there are no less restrictive alternatives
      available. By this -- by this Order, by this recommitment, to MTMHI the
      Court is not taking away, I don’t think I have the authority to take away the
      doctor’s discretion, that if and when [the Defendant] is able to be trusted to
      take his medicine, to avoid alcohol, to utilize his judgment in staying on top
      of his own treatment, that he can reapply for an outpatient treatment
      program.

             Again, I don’t mean to make that a pie in the sky kind of goal, but as
      long as -- as long as he continues to have the attitude he has displayed in this
      Court then he would continue to at least have that option. But ultimately
      today the Court believes that Dr. Regan’s recommendations are appropriate.

       On July 29, 2014, the trial court entered a written order. In it, the trial court
noted that the State had asked it to find that the Defendant had violated the terms of his
MOT and to recommit the Defendant permanently to MTMHI. The trial court found:

            On July 26, 2012, [the Defendant] violated the terms of his . . .
      [MOT] by committing two crimes in Davidson County, Assault and Theft,
      as shown by the certified copies of the judgments. [The Defendant] also
                                             9
      violated the terms of his MOT by failing to return to the group home, and
      remaining at large until his apprehension by law enforcement on August 9,
      2012 in Marshall County, TN. As such, the Court reiterates its finding
      entered August 8, 2012, that [the Defendant] has violated the terms of his
      MOT, and shall be permanently recommitted to the secure facility at
      MTMHI.

             Further, based on the testimony of Dr. Bill Regan, and the
      Certificate of Need of Dr. M.S. Jahan, the Court also finds as follows:

             (a) [The Defendant] was out of compliance with the MOT without
                 good cause, cannot be immediately put in compliance with the
                 MOT, and cannot be expected to stay in compliance without
                 further hospitalization; and the medical professionals believe the
                 non-compliance is not likely to be corrected voluntarily;
             (b) [The Defendant] suffers from a mental illness or serious
                 emotional disturbance, due to which he poses a substantial
                 likelihood of serious harm to himself and others, and there is a
                 likelihood harm will occur unless he remains under involuntary
                 inpatient psychiatric treatment;
             (c) Due to [the Defendant’s] mental illness or serious emotional
                 disturbance, he needs the care, training, and treatment available
                 to an involuntary psychiatric inpatient in the custody of the
                 Tennessee Department of Mental Health at MTMHI; and
             (d) There are no suitable less restrictive alternatives.

      IT IS, THEREFORE, ORDERED that

             (1) [The Defendant shall remain committed to the custody of the
                 Commissioner of the Department of Mental Health at MTMHI
                 for treatment.
             (2) This Court shall retain jurisdiction over this case pursuant to
                 Tenn. Code Ann. Section 33-6-708.
             (3) The costs of these proceedings and a reasonable attorney fee
                 shall be assessed to the State of Tennessee in accordance with
                 Tenn. Code Ann. Section 33-3-503.
             (4) The Clerk shall provide a copy of this Order to the Chief
                 Executive Officer of MTMHI.

It is from this judgment that the Defendant now appeals.

                                      II. Analysis
                                           10
       On appeal, the Defendant contends that the trial court erred when it ordered
commitment at MTMHI instead of returning him to MOT. He states that the record
indicates that he could “be put immediately in compliance with the treatment plan and
could be expected to stay in compliance with the treatment plan without further
hospitalization,” citing Tennessee Code Annotated section 33-6-601(c). The Defendant
asserts that the record preponderates against the trial court’s decision to “permanently
recommit him to MTMHI.” The State counters that the trial court properly used the
correct legal standard when it determined that the Defendant should remain committed to
MTMHI and that the record does not preponderate against its ruling.

        Preliminarily, we note that we must first determine whether this Court has
jurisdiction to hear this case, a threshold determination that we are obligated to make in
every case. See Tenn. Rule App. P. 13(b). A question exists about whether the trial
court’s ordering the Defendant to be recommitted permanently after failing MOT, as
mandated by Tennessee Code Annotated section 33-6-610, falls within our jurisdiction.
The order follows a finding of “not guilty” and is not a “final judgment” in a criminal
case. The order, however, necessarily occurs within a case or proceeding “instituted
with reference to or arising out of a criminal case” for which we are specifically invested
with review authority. T.C.A. § 16-5-108(a)(2) (2009).

        Further supporting our right to review, we note that, after the statutory period of
evaluation, an insanity acquittee is entitled to a hearing in the original trial court to
determine if commitment or further treatment is warranted and that appellate review of
that determination is by our Court. See T.C.A. § 33-7-303(b)(1) and (d) (2007). This
Court has previously held that, given these aforementioned reasons, “it is only practical
to assume that we have jurisdiction, as well, to review the trial court’s initial
hospitalization order.” State v. Phillips, 968 S.W.2d 874, 877 (Tenn. Crim. App. 1996)
(stating that the case should have been appealed pursuant to Tennessee Rule of Appellate
Procedure 9 or 10 but suspending the appellate rules to hear the case on its merits).
Finally, when a defendant requests a hearing about his continued commitment pursuant to
Tennessee Code Annotated section 33-6-708, the trial court’s judgment is considered a
“final judgment” and appealable to this Court pursuant to section 33-6-708(c)(5). See
T.C.A. § 33-6-708 (c)(5) (stating “The district attorney general on behalf of the state or
the person may file a notice of appeal of a final adjudication under this section to the
court of criminal appeals.”). By way of extension, we conclude that we have
jurisdiction to review the trial court’s order of re-hospitalization after unsuccessful MOT
pursuant to Tennessee Code Annotated section 33-6-610. In any case, the State lodges
no objection to our jurisdiction in this case, and good cause exists for us to suspend the
appellate rules, if such would be required, in order that the case may be resolved upon its
merits. See Tenn. R. App. P. 2. Accordingly, we turn to address the Defendant’s issue
on appeal.
                                            11
       The Defendant contends that the record indicates that he could “be put
immediately in compliance with the treatment plan and could be expected to stay in
compliance with the treatment plan without further hospitalization,” citing Tennessee
Code Annotated section 33-6-601(c).            Preliminarily, we note that involuntary
commitment is civil in nature and thus, our standard of review is de novo upon the record
of the trial court with a presumption of the correctness of the finding, unless the
preponderance of the evidence is otherwise. Tenn. R. App. P. 13(d); see State v.
Groves, 745 S.W.2d 843, 844 (Tenn. Crim. App. 1987) (applying this standard to
involuntary commitment pursuant to Tennessee Code Annotated section 33-6-104).
This standard has been interpreted to mean that the appellate court will affirm the trial
court’s decision “unless an error of law affecting the result has been committed or unless
the evidence preponderates against the trial court’s findings of fact.” Id. (citing Roberts
v. Robertson County Board of Education, 692 S.W.2d 863, 865 (Tenn. Ct. App. 1985)).
The trial court’s resolution of disputed evidence and conflicts in testimony requiring a
determination of the credibility of witnesses is binding on this Court unless there is other
real evidence to the contrary. Id. (citing State ex rel. Balsinger v. Town of Madisonville,
222 Tenn. 272, 435 S.W.2d 803, 807 (1968) and Roberts, 692 S.W.2d at 865).

       As background to address the case under submission, a person found not guilty by
reason of insanity and ordered to involuntary commitment may be eligible for discharge
to outpatient treatment. T.C.A. § 33-6-708(a). Outpatient treatment is available when
doctors determine that the patient’s mental illness is in remission but that continued
treatment is necessary. T.CA. § 33-6-602(1)(A), (B). Tennessee Code Annotated
section 33-6-601 governs the hearing and findings after a person’s failed discharge to
outpatient treatment. It states:

              (a) If the person appears in person before the court, the court shall
       hold a hearing to determine whether the person is required to be
       participating in outpatient treatment and is, without good cause, not
       complying with the treatment plan.

              (b) The court shall release the person, if the court determines that:

                     (1) The person is complying with the treatment plan;
              or
                     (2) The person is out of compliance for good cause and
              will be restored to compliance without further action.

              (c) If the court determines that the person is out of compliance with
       the treatment plan without good cause and that the person can be put
       immediately in compliance with the treatment plan and can be expected to
                                             12
       stay in compliance without further hospitalization, the court shall make
       written findings of fact and conclusions of law on the issues, order the
       person to comply immediately with the treatment plan, and dismiss the
       proceedings upon a showing that the person is in compliance.

              (d)(1) The court shall make written findings of fact and conclusions
       of law on the issues and order the person re-committed to the hospital from
       which the person was released, if the court determines that the person is out
       of compliance with the treatment plan without good cause and that:

                     (A) The person cannot be put in compliance with the
              treatment plan immediately; or

                    (B) The person cannot be expected to stay in
              compliance without further hospitalization.

              (2) The sheriff shall immediately transport the person as
              ordered, and the hospital shall admit the person and give
              notice of the recommitment to the person’s attorney, legal
              guardian, legal custodian, conservator, and spouse or nearest
              adult relative, to the qualified mental health professional, to
              the committing court, and, if the discharge was under §
              33-6-708, to the district attorney general in the committing
              jurisdiction.

T.C.A. § 33-6-601. In the case where the patient’s suitability for outpatient treatment is
based upon Tennessee Code Annotated section 33-6-708, the chief hospital officer’s
determination about the patient’s eligibility for release from commitment has a rebuttable
presumption of correctness. T.C.A. § 33-6-708(c)(1).

        In this case, the trial court made the appropriate findings pursuant to this section
and concluded that the State had proven that the Defendant’s continued hospitalization
was warranted. The trial court based its findings in part upon the fact that, when the
Defendant was released to MOT, he began drinking and then committed an assault and
theft, crimes to which he pleaded guilty. Further, that he essentially “absconded” by not
reporting to his group home and leaving Hickman County. Dr. Regan testified that the
Defendant had shown improvement in some areas in the two years between his
re-hospitalization and the hearing, but Dr. Regan opined that the Defendant was not ready
to be returned to MOT and that there were no less restrictive alternatives to
hospitalization. He noted that the Defendant had been involved in violent episodes even
while hospitalized during those two years. A Certificate of Need from MTMHI’s
clinical director, Dr. Jahan, confirmed Dr. Regan’s opinion. The trial court followed the
                                            13
doctors’ recommendation.

        We conclude that the State offered clear, unequivocal, and convincing evidence
that the Defendant’s continued hospitalization was necessary. The less restrictive
alternative is MOT, and the Defendant was not successful when placed on MOT. We
recognize the Defendant’s commitment to sobriety, which is in Dr. Regan’s opinion, a
key to his success, along with his commitment to taking his medication necessary to
avoid psychosis, but we also place great stock in the opinion of his treatment providers.
Those providers are of the opinion that the Defendant is not ready to be placed on MOT
at this time. We agree with the trial court that: (1) the Defendant was out of compliance
with his MOT and that his non-compliance is not likely to be corrected voluntarily; (2)
the Defendant suffers from a mental illness or serious emotional disturbance, he poses a
substantial likelihood of serious harm to himself and others, and there is a likelihood
harm will occur unless he remains under involuntary inpatient psychiatric treatment; (3)
due to the Defendant’s mental illness or serious emotional disturbance, he needs the care,
training, and treatment available to an involuntary psychiatric inpatient in the custody of
the Tennessee Department of Mental Health at MTMHI; and (4) there are no suitable less
restrictive alternatives. The Defendant is not entitled to relief.

      We note that the Defendant can be determined eligible for discharge again
pursuant to Tennessee Code Annotated sections 33-6-602 and -617. He further
maintains his right to file a motion pursuant to Tennessee Code Annotated section
33-6-708 to ensure that his continued hospitalization is warranted

                                     II. Conclusion

       After a thorough review of the record and relevant authorities, we affirm the trial
court’s judgment.


                                                 _________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                            14